DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
The request filed on 2/2/22 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows. Any newly-submitted claims have been added. An action on the RCE follows.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel III et al. (US 6085867) in view of Blanchette (CA 2455312) in in view of Guidry (4982974).
 Daniel III et al. discloses a plurality of modular platforms 1, each comprising a top surface and four side surfaces extending down from said top surface to a bottom edge, each of said side surfaces including a pair of horizontal connection apertures adjacent each end of said platform side surface, as best seen in Figure 8; 


 
    PNG
    media_image1.png
    625
    446
    media_image1.png
    Greyscale
 
said plurality of modular platforms having adjacent of said side surfaces secured together in an abutting relationship by horizontal fasteners (not shown) extending through said horizontal connection apertures of adjacent modular platforms to form a horizontal platform structure configured to support a person above a ground surface, said horizontal platform structure having a first end and a second end, as best seen in Figure 1; 
at least one stand 31, having an upper face engaging one of said lips of one of said modular platforms, said stand upper face having a plurality of vertical stand connection apertures, wherein said one of said modular platforms is secured to said 
a stairway 7, having a vertical face at its upper end above said ground surface secured to one of said side surfaces of one of said modular platforms, said stairway vertical face having horizontal connection apertures aligned with said modular platform side horizontal connection apertures,Response to Office Action dated 12-24-20 Serial No. 16/456,384Page 3 of 9wherein said stairway and said one of said side surfaces of one of said modular platforms are secured together by horizontal fasteners extending through adjacent of said modular platform horizontal connection apertures and said stairway vertical face horizontal connection apertures, wherein said stairway is connected to and supports one of said first end and said second end of said horizontal platform structure, but fails to disclose the modular platforms having four lips extending horizontally inwardly from a bottom of each side surface and fails to disclose a gusset located below a side surface.
Blanchette teaches the utility of the modular platforms having four lips extending horizontally inwardly from a bottom of each side surface, as best seen in the marked-up figures below.

    PNG
    media_image2.png
    759
    617
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    820
    663
    media_image3.png
    Greyscale
  
The use of a modular platform having four lips extending horizontally inwardly from a bottom of each side surface is used in the art to allow for each side surface to have a bottom attachment surface.
Guidry teaches the utility of gusset 24, having a vertical leg 28 and a horizontal leg 26, secured (via connecting components) to a vertical face of a stepping surface by 

    PNG
    media_image4.png
    651
    960
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modular platform of Daniel III et al. with four lips as taught by Blanchette so as to allow for each side surface to have a bottom attachment surface and to provide the stair and platform of Daniel III et al. with a gusset secured via corresponding vertical and horizontal fasteners as taught by Guidry so as to allow for secure and supportive permanent connection between two components of a platform.
Regarding claim 3 Daniel III et al. discloses wherein said plurality of modular platforms comprises at least three of said modular platforms extending in an axial direction, as best seen in Figure 1.  
Regarding claim 4 Daniel III et al. discloses wherein said horizontal platform structure further has at least one modular platform connected to a side surface of one of said at least three of said modular platforms in a direction lateral to said axial direction, as best seen in Figure 8.  
Regarding claim 5 modified Daniel III et al. discloses, wherein said adjacent lip comprises a lip that extends perpendicularly away from said stairway.  
Regarding claim 6 Guidry teaches the utility of wherein said vertical leg of said gusset defines a horizontal slot 78, through which said at least one horizontal fastener extends, as best seen in Figure 1.  The use of a vertical leg of a gusset having a 

Regarding claim 7 Guidry disclose a horizontal leg, but fails to disclose the horizontal leg 26, having at least two separate vertical apertures, however as best seen in Figure 1 horizontal leg 30 does teach the utility of a horizontal leg 30 having at least two separate vertical apertures. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide horizontal leg 24, of said gusset with at least two separate of said vertical apertures, through which said vertical fasteners extend to additional support and to ensure the connection between components, since it has been held to be within the general skill of the art to select a known element on the basis of its suitability for the intended use as a matter of design choice.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the prior art references as advanced above has been reinterpreted due to the amendments of the claims.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634